Per Curiam,
The injuries for which the plaintiff seeks compensation in this action were sustained in a collision at a public road crossing. He was riding in an automobile when, according to the testimony, a car of the defendant company approached the crossing at a speed of from thirty-five to forty miles an hour, without giving any warning of its approach. The plaintiff testified that he approached the trolley track at very low speed; that he had a view along the track for one hundred and eighty or one hundred and ninety feet in the direction from which the car came; that he looked in that direction and neither saw nor heard it coming; that when his automobile was close to the track he saw the car for the first time coming towards him, at great speed, and it was impossible for him to stop his automobile before getting upon the track. The testimony clearly called for a submission of the case to the jury on the questions of the defendant’s negligence and the contributory negligence of the plaintiff.
Judgment affirmed.